Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed 6/30/2020 has been entered. Claim 1 has been amended. Claims 1-18 are pending. Claims 1-5, 9-13 and 16-17 are under examination. Claims 6-8, 14-15 and 18 are withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 6/30/2020 has been considered.  An initialed copy is enclosed.

Election/Restrictions

	As a point of correction the new lack unity of invention was Norais et al US 2007/0059329 3/15/2007 in view of Adu-Bobie et al as evidenced by reference to Adu-Bobie (not Hooda) in the statements explaining the lack of unity as the claim 1 was amended on 6/30/2020 to remove the limitation “constitutively expresses or inducibly expresses” in response to the original lack of unity mailed 4/8/2020.  The 
	
Applicants recognizes that the lack of unity was Norais in view of Adu-Bobie because they traverses the lack of unity for the same reasons for Norais et al in view of Adu-Bobie in the obviousness rejection below.
	

The lack of unity is maintained for the reasons above and for the same reasons set forth in the prior rejection mailed 8/3/2020 and for the same reasons set forth above for Norais in view of Adu-Bobie set forth below in response to Applicants argument.

The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8, 14-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in Paper No. 20200401.

Claim Rejections - Withdrawn
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claim.

SEQ ID NO: 1 is a nucleic acid sequence which encodes SEQ ID NO: 2. The metes and bounds of the bacterium overexpressing the nucleic acid sequence SEQ ID NO: 1 is not clear since technically the nucleic acid sequence does not have flippase activity but it is the protein encoded by the flippase that has the flippase activity.


Claim Rejections Maintained - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-4 , 9-13, 16 and17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Norais et al US 2007/0059329 3/15/2007 in view of  Adu-Bobie et al. AU2012211495 August 2014 cited previously as evidenced by PIR_80 database accession #G81213 7/9/04 and as evidenced by Uniprot Accession # Q9K165 10/1/2000 as evidenced by as evidenced by GenEmbl database accession # AE002098 1/31/14 as evidenced by EMBL-EBI database ID # AAF40758 5/15/14 and as evidenced by Hooda et al (Nat Microbiol April 2016 volume 1, pages 1-9, cited previously).

The claims are drawn to a hyper-blebbing gram-negative bacterium which overexpresses a flippase.

Norais et al disclose a Neisseria meningitidis first strain that produces outer membrane vesicles or OMV (blebs), wherein the N. meningitidis first strain comprises proteins which are present in OMV from another N. meningitidis strain but not present in the OMVs prepared in the first strain. See paragraph 43. See claims 1-7 on page 29-30. The instant specification at paragraph 50 defines the term “over-expresses” as expression of a gene product at a level greater than that prior to manipulation of the microorganism or in a comparable microorganism which has not been manipulated”.  Thus, in Norais et al said protein is overexpressed in the first N. meningitidis strain.

Norais et al disclose that the protein being expressed in the first strain is NMB0313 protein (see paragraph 47) which is inherently a flippase as evidenced by the instant specification as paragraph 50.
Norais et al disclose the NMB0313 protein in paragraph 47 and disclose in paragraph 48 that reference to NMB proteins are based on the genomic sequence of serogroup B strain MC58.
As evidenced by accession #G81213, the protein for NMB0313 from N. meningitidis serogroup B strain MC58 comprises a sequence that has 100% sequence identity to instant SEQ ID NO: 2 which is disclosed in the specification as being the amino acid sequence of nmb0313. See sequence alignment below and also attached as Appendix A.

    PNG
    media_image1.png
    1123
    872
    media_image1.png
    Greyscale



As evidenced by GenEmbl database accession # AE002098 the sequence Nmb0313 gene is present in the N. meningitidis MC58 strain genome and the NMb0313 is encoded by a nucleic acid sequence having 100% identity to SEQ ID NO: 1. See alignment in Appendix C.
Also see evidentiary evidence in Appendix D disclosing the protein for NMB0313 (100% sequence identity to instant SEQ ID NO: 2) and the nucleic acid sequence encoding said protein (100% sequence identity to SEQ ID NO: 1).
In addition to the evidence provided in the specification that nmb0313 encodes a flippase (see paragraph 50) other evidence is set forth that shows that nmb0313 encodes a flippase. Hooda et al (Nat Microbiol April 2016 volume 1, pages 1-9, cited previously) disclose that a transposon Tn5 incorporated into a genetic region that aligns with the ORF nmb0313 of the published N. meningitidis MC58 genome sequence resulted in a nmb0313::Tn5 mutant that effectively lost TbpB from its cell surface when compared to wild type. The experiment was done to identity the components required for surface lipoprotein (SLP) translocation to the N. meningitidis cell surface. See page 1 under results. The instant specification disclose that flippases move or facilitate movement of one or more lipoproteins to the extracellular side of the outer membrane. See paragraph 59 of the instant specification. Hooda et al disclose that complementation with a genomic copy of nmb0313 together with a completion of deletion of the entire gene (Δnmb0313) confirmed the importance of the gene in TbpB surface display.
Thus, experimental evidence shows that the nmb0313 protein disclosed in Norais et al acts as a flippase.
Norais et al disclose OMVs preparation from said first strain together with pharmaceutical acceptable carrier. See paragraphs 49-96.
Norais et al disclose that the OMVs are prepared using methods known in the art. See paragraph 46.

Adu-Bobie et al disclose mutating i.e. knocking out the meningococcal GNA33 and that this knock-out results in spontaneous release of vesicles that can elicit antibody responses which are comparably higher than wild type. See abstract. Adu-Bobie disclose that knockout of GNA33 results in OMVS  that are advantageous over OMVs prepared by other means because they are released spontaneously into the culture medium and thus can be prepared simply and efficiently without complicated and time-consuming disruption and purification methods that are normally used for preparing OMVs. See page 1a last paragraph to page 1b first paragraph.
Adu-Bobie et al disclose a process for preparing OMVs that have a mutated GNA33 –by inoculating a culture medium with said bacterium, culturing the bacteria and recovering OMVS that are spontaneously released into the culture medium and filtering the culture medium via 0.22µm filter, wherein the filtrate comprises the vesicles (see page 1b 3rd paragraph) and mixing with diluent or carrier (see page 2 2nd paragraph and p. 3 paragraphs 4-5).
Adu-Bobie et al disclose said OMVs can express NMB0313 which is inherently a flippase according to the instant specification and other evidence provided above. See Adu-Bobie et al at page 2 first paragraph.
Adu-Bobie et al disclose in addition to knock out of GNA33 additionally knocking out genes thus down-regulating expression of immunodominant variable PorA protein (see p. 7 paragraph 2) and express gene that is not endogenous (see p. 7 paragraph 3).
Adu-Bobie et al disclose that since no artificial disruption is required to obtain the OMVs, it is easier to separate bacteria from released vesicles without chemical treatment/ detergent etc. which can denature the OMV proteins. See p. 9 paragraph 3.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have mutated the GNA33 in the  first N. meningitidis strain of Norais et al engineered to express the flippase, thus result in the instant invention with a reasonable expectation of success. The motivation to do so is that Adu-Bobie et al 
With regards to claim 9, Adu-Bobie et al disclose additionally knocking out genes thus down-regulating expression of immunodominant variable PorA protein in order to focus the immune response on other antigens.
With regards to claim 12, Adu-Bobie et al disclose isolating the spontaneously released OMVs by filtering the culture medium via 0.22µm filter, wherein the filtrate comprises the vesicles and mixing with diluent or carrier.
With regards to claim 16 and 17, Adu-Bobie disclose how to prepare pharmaceutical composition comprising OMVs by inoculating a culture medium with the Neisseria (the culture medium will necessarily be in a culture vessel) culturing the bacterium in said medium and recovering the OMVs form the medium and sterile filtering via 0.22µm filter, wherein the filtrate comprises the vesicles and mixing with diluent or carrier and adding a pharmaceutical acceptable carrier. It would have been prima facie obvious to person of ordinary skill in the art at the time the instant invention was made to further mutate PorA in the Neisseria GNA33 knockout/flippase expressing in order to focus the immune response on other antigens and to prepare the OMV pharmaceutical composition comprising the OMVS spontaneously released from said Neisseria GNA33 knockout/flippase expressing bacteria  as taught by Adu-Bobie et al since the OMVs are to be administered as a pharmaceutical composition.

Response to Applicants Argument
Applicants argue that the objective of Norais disclosure is to increase the efficacy of OMV vaccines by improving the inter-strain reactivity of OMVs without requiring the mixing of OMVs from different strains and Norais aims to achieve this by supplementing OMVs of a first strain with proteins found in the OMVs of a second strain.

 Is the protein in the OMVs of a N. meningitidis strain?
If yes, is the protein absent from the OMVs of another N. meningitidis strain?
If yes, is the protein an immunogen (i.e. does the protein elicit an immune response in vivo?)
If yes, is inter-strain cross-reactivity of MOVs from the first strain extended by supplementation with the protein?

Applicants conclude that Norais teaches that supplementation of N. meningitidis OMVs with a specified protein may be appropriate only if the answer to all 4 of these questions is “yes”.

Applicants state that this is not the case for NMB0313 because Norais in paragraphs 267-270 describes a series of experiments in which the proteomes of OMVs from two N. meningitidis strains were analyzed. Applicants state that NMB0313 was identified as one of the 21 proteins found H44/76 but not 394/98 and for NMB0313 the answer to the first two questions of the four way step Applicants have deduced from Norais is yes but no for questions 3 and 4.
Applicants argue that Norais distinguish between proteins and immunogens because paragraph 267 states:
“Of these 9 proteins: NMB 0382, 0634, 0763, 1342, 1429 & 2039 are in common with SEQ IDs 1 to 205; NMB0182 is a known immunogen [125] ... SEQ IDs 208-217 were not previously recognized as immunogens”
Applicants argue that Norais acknowledges that only a subset of expressed proteins plays a biologically significant role in an immune response and that from the study with sera from humans immunized with OMV from strains 394/98 or H44/76 were used to identify OMV proteins (paragraph 267) and the study demonstrated that of the 154 OMV proteins identified only 9 were identified as immunogens and NMB0313 is not 

All of Applicants arguments has been carefully considered but is not found persuasive for the following reasons.
Norais disclose that:
“in general, therefore, the invention provides a composition comprising: (a) OMVs prepared from a first strain of N. meningitidis; and (b) one or more proteins which are present in OMVs prepared from a second strain of N. meningitidis, but which are not present in OMVs prepared from said first strain. Thus the invention allows the inter-strain reactivity of OMVs to be improved, without requiring the mixing of OMV’s from different strains.” See paragraph 43.

Norais disclose that:
“The proteins(s) of component (b) can be included in the composition in various ways. For example: (i) they can be purified from the second strain and added to component (a); (ii) they can be expressed recombinantly, purified, and added to component (a) or (iii) the first strain can be engineered such that it expresses said protein(s), either from its chromosomal DNA for from extrachromosomal DNA (e.g. a plasmid), or such that existing expression of said protein(s) is up-regulated, or such that trafficking of said protein(s) already expressed by the first strain is altered to direct it them to a different cellular location, thereby causing it/them to be present in OMVs”. See paragraph 44.


“the proteins present in component (b) will depend on the meningococcal strain used to prepare the OMVs of component (a). However, preferred proteins for inclusion in component b are….NMB0313…”


Thus, clearly Norais et al disclose that component b e.g. NMB0313 is a preferred protein to be expressed in the first N. meningitidis strain of component a and the OMV analysis of paragraphs 267 to 270 does not teach away from the teaching that NMB0313 is a preferred protein to be expressed in the first N. meningitidis strain. Furthermore, paragraph 271 of Norais et al disclose that “it will be understood that the invention is described above by way of example”.

Thus, the entirety of Norais et al has been considered and including the teachings that component b e.g. NMB0313 is a preferred protein to be expressed in the first N. meningitidis strain of component cannot be ignored.

Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123 (II).

Norais et al does not discredit the expression of component b i.e. NMB0313 in the first strain of N. meningitidis but in fact discloses that it is a preferred protein to be expressed in the first strain of N. meningitidis.




This is because any evidence of secondary considerations must be factually supported by an appropriate affidavit or decleration to be of probative value. See MPEP 716.01(c). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. See MPEP 716.01(c). Applicants are also reminded that the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).

	




Claim  5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Norais et al US 2007/0059329 3/15/2007 and  Adu-Bobie et al. AU2012211495 August 2014 cited previously as evidenced by PIR_80 database accession #G81213 7/9/04 and as evidenced by Uniprot Accession # Q9K165 10/1/2000 as evidenced by as evidenced by GenEmbl database accession # AE002098 1/31/14 as evidenced by EMBL-EBI database ID # AAF40758 5/15/14 and as evidenced by Hooda et al (Nat Microbiol April 2016 volume 1, pages 1-9, cited previously) as applied to claims 1-4 , 9-13, 16 and 17 above, further in view of Zollinger et al. WO 2009/158142 12/20/09.

Zollinger et al disclose that outer membrane vesicles can be made safer based on the inactivation of lpxL1, synX and lgtA genes. See paragraph 7.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have genetically mutated at least one of one gene selected from the group consisting of lpxL1, synX and lgtA in the Neisseria of the combination of Norais et al and Adu-Bobie et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Zollinger et al disclose that outer membrane vesicle vaccines can be made safer based on the inactivation of lpxL1, synX and lgtA genes.

Response to Applicants Argument
Applicants submit that this rejection is improper due to the flaws highlighted above in part (i) with respect to Norris and Adu-Bobie – Zollinger does not remedy those deficiencies of Norais or Norais in view of Adu-Bobie.

Applicants’ argument with respect to part (i) pages 6-9 of Applicants argument has been carefully considered but is not found persuasive as addressed above. For this reasons, the instant rejection is also maintained.

Status of the Claims
Claims 6-8, 14-15 and 18 are withdrawn.
Claims 1-5, 9-13, 16 and 17 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645